EX.99-j.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAcademy Funds Trustandtothe use of our report dated February 22, 2013 on the financial statements and financial highlights of the Innovator Matrix Income Fund, a series of shares of Academy Funds Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 2, 2013
